UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7371



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

KEVIN TERRELL JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CR-93-45-H, CA-96-103-4-H)


Submitted:   April 8, 1997                  Decided:   May 19, 1997


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Joseph Butler, PARKER, POE, ADAMS & BERNSTEIN, Raleigh, North
Carolina, for Appellant. Bruce Charles Johnson, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal. United States v. Jackson,
Nos. CR-93-45-H; CA-96-103-4-H (E.D.N.C. July 3, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2